Citation Nr: 0609039	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD) 
for the period from December 28, 1998 through June 16, 2004.  

2.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected PTSD for the period beginning on June 
17, 2004.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the RO.  

The veteran was scheduled for a Board hearing in February 
2006 but failed to report for that hearing.  His hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20. 
702(d).  

The issue of an evaluation in excess of 50 percent for the 
service-connected PTSD for the period from December 28, 1998 
through June 16, 2004 will be partially addressed in the 
REASONS AND BASES section of this decision.  Otherwise, this 
appeal is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

During the period from December 28, 1998 through June 16, 
2004, the veteran's PTSD was productive of suicide attempts, 
requiring multiple hospitalizations.  




CONCLUSION OF LAW

An initial evaluation of 70 percent for the service-connected 
PTSD is warranted for the period beginning on December 28, 
1998 through June 16, 2004 (exclusive of a period of post-
hospitalization convalescence from October 4 until November 1 
of 2002).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited determination of the 
Board is required at this time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

As noted hereinabove, the RO has assigned a 50 percent 
evaluation for the veteran's PTSD for the period from 
December 28, 1998 through June 16, 2004, save for a period 
from October 4 until November 1, 2002 when a temporary total 
evaluation was in effect for post-hospitalization 
convalescence under 38 C.F.R. § 4.29.  

The Board finds this evaluation to be inadequate.  First, the 
criteria for a 70 percent evaluation have been met insofar as 
there is evidence of suicidal ideation.  Indeed, the veteran 
had two suicide attempts documented during the noted time 
period.  

In April 2000, the veteran was reported to have been 
attempted to kill himself with a gun which misfired.  Later, 
in October 2002, the veteran attempted an overdose of 
Trazodone.  

Second, in view of these suicide attempts, the veteran was 
hospitalized on three occasions between April and June of 
2000 and then again in October 2002.  He was treated for his 
PTSD diagnosis during each hospitalization.  

Such a high rate of hospitalization is more consistent with a 
70 percent evaluation than a 50 percent evaluation, 
particularly in terms of the veteran's judgment, thinking and 
mood.  

Finally, the Board notes that the veteran's GAF score has 
varied during the noted time period but was found to be 45 at 
admission to hospitalization in May 2000.  Such a score, 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), reflects serious symptoms, possibly to include no 
friends and an inability to keep a job.  

For all of the noted reasons, the Board finds that an 
underlying 70 percent evaluation was warranted for the entire 
period from December 28, 1998 until June 16, 2004.  

The 70 percent evaluation is thus effectuated for the entire 
period beginning with the effective date of the grant of 
service connection (December 28, 1998), although exclusive of 
the temporary total rating in effect from October 4 until 
November 1 in 2002.  This represents a partial grant of the 
matter on appeal.  

Given the Board's decision, the sole issue now before the 
Board is whether an initial evaluation in excess of 70 
percent is warranted for the veteran's service-connected 
PTSD.  

For reasons described in further detail hereinbelow, the 
Board has determined that additional development is 
warranted, and a remand is necessary.  



ORDER

A 70 percent evaluation is granted for the service-connected 
PTSD from January 28, 1998 through June 16, 2004; the appeal 
to this extent is granted subject to further action as 
discussed hereinbelow.  



REMAND

As noted, a 100 percent disability evaluation is warranted 
for service-connected PTSD which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name.  

In this case, the evidence presently of record does not 
clearly indicate whether the veteran's PTSD results in total 
occupational and social impairment.  The report of his June 
2004 VA examination contains a GAF score of 50 and commentary 
that the veteran was "unable to establish and maintain 
effective work and social relationships" and "will have 
significant problems in holding a full time job."  

A VA hospital report from January 2005 further indicates that 
the examining doctor had "doubt" about the veteran's 
"ability at this time to get gainful employment and keep 
it."  

The fact that this hospitalization was necessitated also 
raises the question of whether there has been a significant 
change in the service-connected PTSD symptomatology and its 
severity since the June 2004 VA examination.  

The Board is aware that the veteran is currently in receipt 
of individual unemployability benefits based on service-
connected disorders (TDIU), although the Board also notes 
that 38 C.F.R. § 4.16 contemplates situations where TDIU is 
awarded in view of a 70 percent evaluation.  

Finally, the Board finds that there is some question as to 
when the veteran ceased employment and, possibly, became 
unemployable.  

A June 2002 consultation indicates that he left work in 
October 2000 and was awarded Social Security disability 
benefits effective on January 28, 2002.  

However, the veteran reported working in "temporary 
services" during his June 2004 VA examination.  It would 
thus be helpful if, on examination, a determination could be 
made whether, and if so when, the veteran's PTSD became 
productive of total occupational and social impairment..  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
advised that an effective date for the 
award of benefits will be assigned if an 
increased evaluation is granted.  See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (March 3, 2006).  

2.  The veteran should then be afforded a 
VA psychiatric examination, with an 
examiner who has reviewed his claims 
file, to determine whether his service-
connected PTSD is productive of total 
occupational and social impairment.  If 
so, the examiner should, to the extent 
possible, indicate the approximate date 
or month that such total occupational and 
social impairment arose.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the claim of entitlement to an 
initial evaluation in excess of 70 
percent for PTSD must be readjudicated.  
If this determination remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


